Appeal from an order which, among other things, denies respondent’s motion to punish appellant for contempt for failure to pay alimony from March 29, 1954 to July 12,1954, modified the judgment of divorce by reducing the alimony from $25 to $15 a week beginning March 29, 1954 and requires appellant to pay $5 a week on account of arrears. Order modified on the facts by striking “ 29th day of March ” from the fourth ordering paragraph and by substituting -therefor “ 12th day of July”. As so modified, order affirmed, without costs. It was an improvident exercise of discretion to require appellant to -begin the reduced alimony payments at a time and for a period when he was unemployed. Nolan, P. J., Wenzel, Beldoek, Murphy and Hallinan, JJ., concur.